Title: Enclosure: Statement from the French Republic, 9 March 1796
From: 
To: 


          
            Paris the 19th ventose 4th year of thefrench Republic; one and indivisible(=9 march 1796)
          
          Summary statement of the complaints of the French
          Republic, against the Government of the United States.
          1st Complaint.
          
            The inexecution of the Treaties.
            1. The courts of Justice of the United States have taken cognisance and still take cognisance of the prizes which our privateers conduct into their ports, notwithstanding the express

clause of the Treaty against it. Our ministers have proposed various arrangements for limiting these usurpations. The federal Government had itself proposed measures on this subject—the first propositions were not accepted, and the latter measures fell into disuse. The disgusts, the delays, the losses resulting to our seamen from such a State of things, are palpable. They almost entirely deprive the Republic of the advantages which it should expect from this article of the Treaty.
            2. The admission of English ships of war, even in cases where they are excluded by the 17th article of the Treaty, that is, when they have made prizes on the Republic or on its citizens. The weakness with which the federal Government conceded this point in the first instance has increased the pretentions of Great Britain, and now the ports of the United States have become a station for the squadron of Admiral Murray, who for two years past has there victualled his Ships, in order to cruize on the american Commerce, and to pillage our property. This division carries its audacity even to the conducting thither its prizes.
            3. The Consular Convention, forming a part of our treaties, is equally unexecuted in its two most important clauses. The first granting to our Consuls the right of judging exclusively in disputes arising between frenchmen, is become illusory, for the want of laws giving to the Consuls the means of having their decisions executed. The consequence of this inability tends to annihilate the prerogative of our Consuls, and materially to injure the interest of our merchants. The second gives to our consuls the right of causing our mariners who desert to be arrested. The inexecution of this part of the Convention affects beyond all expression, our maritime service, during the stay of our vessels in the american ports. The Judges charged by the laws with issuing the mandates of arrest, have lately required the presentation of the original Roll of the Crew, in contempt of the 5th article, admitting in the Tribunals of both powers copies certified by the Consul. Local circumstances in a thousand instances oppose the production of the original Roll—and then the seamen are not liable to be apprehended.
            4th The arrestation in the port of Philadelphia, in the month of August 1795, of the Captain of the Corvette the Cassius, for acts committed by him on the high Seas. This is contrary to the 19. article of the treaty of commerce, which stipulates “That the

Commanders of public, and of private vessels shall not be detained in any manner.” Besides it violates the most obvious law of nations, which places the Officers of public vessels under the safeguard of their Flag. The United States have had sufficient proofs of deference on the part of the Republic, to count upon its Justice in this instance. The Captain was imprisoned, notwithstanding the Consul of the Republic produced bail. Scarcely was he set at liberty, when the Corvette, altho’ very regularly armed at the Cape, by General Lavaux, was arrested (and it appears she is still so) under pretext, that, eight months before, she sailed from Philadelphia, suspected of having armed in that port.
            2d Complaint. The impunity of the outrage committed on the Republic in the person of its minister, the Citizen Fauchet by the English ship (Africa) in concert with the vice Consul of that nation.
            The arrestation in the waters of the United States of the Packet boat having Citizen Fauchet on board, the search made in the Trunks of that minister, with the avowed object of seizing his person and papers, merited an example. The insult was committed on the first of august 1795 (old style) the Ship all the rest of the month blocked up the medusa frigate belonging to the Republic at newport, and did not receive orders to depart till after the sailing of that vessel. For a new outrage on the United States by a menacing letter, the Exequatur was withdrawn from the Consul merely for having taken a part in the latter insult.
            3rd Complaint—The Treaty concluded in November 1794 between the United States and Great Britain. It will be easy to prove that the United States in this treaty have knowingly and evidently sacrificed their Connections with the Republic and the most essential and least contested prerogatives of neutrality.
            1st The United States, besides having departed from the principles established by the armed neutrality during the war for their independence, have given to England, to the detriment of their first allies, the most stirling mark of an unbounded condescension, by abandoning the limit given to contraband by the law of nations, by their treaties with all other nations, and even by those of England with the greater part of the maritime powers. Is it not evidently straying from the principles of neutrality to sacrifice exclusively to that power, the objects proper for the equipment and construction of vessels?
            
            2. They have gone still further. They have consented to extend the denomination of contraband even to Provisions. Instead of pointing out particularly, as all treaties do, the cases of the effective blockade of a place, as alone forming an exception to the freedom of this article—they have tacitly acknowledged the pretentions raised by England to create blockades in our Colonies and even in france by the force of a bare proclamation.
            This abandonment of the independence of their commerce, is incompatible with their neutrality. Mr Jefferson has himself acknowledged it in his letter of 7th September to the minister plenipotentiary of the United States at London, on the subject of the order of the 8th of June 1793. From this confession—especially from all the tyranical Edicts of the King of Great Britain, from which the commerce of the United States as well as their national honor have suffered so much, a result quite different was hoped from Mr Jay’s negotiation. It is evident by the clause of the treaty limiting the existence of this desertion from neutrality to the duration of the present war, that Mr Jay did not hesitate to sacrifice our Colonies to Great Britain, during the remaining hostilities which should decide their fate. Mr Monroe is left to judge how far these concessions accord with the obligation contracted by the United States to defend our Colonial possessions, and with the no less sacred duties imposed on them by the immense and invaluable benefits, which they draw from their commerce with them.
            
              The minister for foreign affairsCh. De la CroixFaithfully translated from the original byGeo: Taylor Jr
            
          
        